Citation Nr: 1122476	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date prior to March 1, 2006, for additional compensation based on dependents to include the propriety of the recovery of overpayments from the November 2001 divorce to March 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2007, the Veteran presented testimony at a personal hearing conducted at the St. Petersburg RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In a December 2008 decision, the Board denied the claim for entitlement to an earlier effective date prior to March 1, 2006 for additional compensation based on dependents.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in a Mandate dated in November 2010, the Court ordered that the Memorandum Decision be granted and remanded the Board's decision for proceedings consistent with that Decision.  The Board observes that the Court indicated that the "real issue in this case is the propriety of the Secretary's recovery of putative overpayments made between the time of the appellant's November 2001 divorce and the March 1, 2006 effective date for spousal benefits for the [V]eteran's current wife."  The Board has recharacterized the issue to reflect the Court's phrasing of the matter on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that the correct effective date for the award of spousal benefits for his third wife should be April 2002, when they were first married.  The Veteran asserted that following his April 2002 marriage, he placed a telephone call to VA's service number in approximately May or June 2002 and informed VA of his divorce from his second wife and marriage to his third wife.  He stated that the VA employee who answered the phone informed him that his wife's name did not have to change in the system because he only had one dependent and the amount of money would be the same.  The record reflected that the Veteran received approximately five years of spousal benefit payments, which still carried the name of his second wife.  In February 2006, the Veteran submitted a Form 21-686c to add his stepson to his dependent's benefits.  The application included documentation of his divorce from his second wife, remarriage to his third (and current) wife, and birth of his stepson.  The RO and the Board determined that because the Veteran had not reported his remarriage within one year of its occurrence, the effective date for the spousal benefits for his third wife could be no earlier than March 1, 2006.  38 C.F.R. § 3.401(b).  

When discussing the Veteran's contention that he called VA in May/June 2002 to inform VA of his divorce and remarriage, the Court noted that the Board stated that there was no record of such contact but stated that the Board did not indicate whether a search of VA's telephone records was made.  The Court also noted that the Board invoked a putative "presumption of regularity," presumably to the effect that any VA employees tasked with answering the telephone would follow proper procedures and give correct information.  

In discussing the Board's decision, the Court stated that "research had disclosed no precedent in which the Court has applied any presumption of regularity to telephone interviews."  The Court also referenced the current version of the VA Adjudication Procedures Manual, M21-1-MR.  The Court cited the current provision with regard to general guidelines for conducting telephone interviews which indicates that beneficiaries are not required to advise VA in writing of changes in dependency status, such as loss of dependent due to death, divorce, or annulment of a marriage, but a written statement from claimant is required to establish a dependent.  M21-1-MR, Part II, Chapter 3, 1, d. at 3-2.  The provisions also state that all information received during the interview should be completely documented on VA Form 119, Report of Contact, or the equivalent, such as the Informal Conference Report of DRO's.  M21-1-MR, Part II, Chapter 3, 1, c. at 3-2.  Although the Court acknowledged that the current version of the M21-1 does not establish what the instructions to telephone interviewers may have been in 2002 at the time of the alleged telephone notification, the Court also indicated that the notation that beneficiaries are not required to advise VA in writing of changes in dependency status sounds suspiciously like what the Veteran was told.  The Court remanded for the Board to clarify whether a search has been made in VA records for a Form 119 or equivalent that might establish the substance of the alleged telephone interview, and if not, cause such a search to be conducted.  The Court also instructed that if the Board intends to rely on the presumption of administrative regularity, it must investigate and show what procedures and instructions were in place in 2002 and establish the alleged regularity of those procedures.

The Board observes that it does not appear that a search has been conducted of VA records for a Form 119 or equivalent that might establish the alleged telephone contact made in May/June 2002.  The Board also notes that it is unclear whether the applicable provisions of the M21-1-MR have changed substantially since May/June 2002.  Therefore, as directed by the Court, the Board remands the matter for the RO to search for any documentation of the alleged telephone conversation.

As the Court has indicated that the real issue in this case is the propriety of the recovery of overpayments from November 2001 divorce to March 1, 2006, the Veteran should be provided with the laws and regulations pertaining to overpayments.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to locate a record of any telephone contact with the Veteran between April and June 2002 with regard to a change in his marital status.  The RO should search for any Form 119 or equivalent.  It will be of great assistance to the Board for the RO to address the procedures for storing and recording telephone conversations in the April to June 2002 time period.  In particular, the RO should provide the equivalent of the M21-1-MR manual provisions in place from April to June 2002 which address guidelines for handling and documenting telephone conversations.  

2.  The Veteran should be provided with the applicable laws and regulations pertaining to the matter of the propriety of the recovery of overpayments from his November 2001 divorce to March 1, 2006.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


